 


109 HR 5237 IH: Global Trade Requires Unmitigated Truth in Health (TRUTH) Act
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5237 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Markey introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on International Relations and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To seek the inclusion of certain requirements of the International Health Regulations of the World Health Organization as obligations under the World Trade Organization. 
 
 
1.Short titleThis Act may be cited as the Global Trade Requires Unmitigated Truth in Health (TRUTH) Act . 
2.FindingsThe Congress finds as follows: 
(1)The rise of global trade has created both new commercial opportunities and new health risks.  
(2)Governments have the right and responsibility to protect their countries from the threat of disease.  
(3)Trade is responsible for contributing to the rapid spread of disease around the globe and increases the risk of a pandemic outbreak.  
(4)Those who participate in world trade, therefore, have a responsibility to promptly report and appropriately respond to infectious diseases on a timely basis to minimize the potential for global pandemics.  
(5)The World Health Organization has created the World Health Organization International Health Regulations to prevent, protect against, and control disease and provide a public health response to the international spread of disease in ways that are commensurate with and restricted to public health risks, and that avoid unnecessary interference with international traffic and trade. 
(6)The failure of countries to be transparent and responsive to the existence or spread of disease in a country that is a member of the World Trade Organization threatens the free flow of goods and services that is a primary objective of the GATT 1994 and other agreements of the World Trade Organization.  
(7)The experience with the SARS outbreak in 2002 and 2003 should be a clear warning that the system of public health readiness can be easily compromised by delays in reporting the earliest cases of an outbreak by a country reluctant to publicize a problem with an economic downside, no matter the public health consequences.  
(8)If a country fails to abide by regulations which are designed to prevent, protect against, and control disease and provide a public health response to the international spread of disease without unnecessary interference with international traffic and trade, it may be necessary to take actions against that country which restrict or otherwise interfere with international traffic or trade in the best interest of public health. 
3.WTO proposal 
(a)Action by United States Trade RepresentativeThe United States Trade Representative shall— 
(1)propose to the World Trade Organization that the rights and obligations of the World Trade Organization should take into account whether countries are undermining the trade system by failing to abide by the rules of other international organizations with regard to public health, specifically the International Health Regulations of the World Health Organization; and   
(2)include in the proposal options for its implementation, such as— 
(A)provisions that would give members of the World Trade Organization the right to impose sanctions or other punitive measures on members that have been found to violate the International Health Regulations of the World Health Organization; and  
(B)membership criteria for current and potential members of the World trade Organization that would include the requirement to uphold the trade system by abiding by rules of other international organizations with regard to public health.  
(b)Report to CongressThe United States Trade Representative shall report to the Congress, not later than 90 days after the date of the enactment of this Act, and not later than the end of each 90-day period thereafter, on steps the Trade Representative has taken to carry out subsection (a), and the results of those steps.
4.Annual report on country compliance with international health regulations
(a)In generalThe Secretary of Health and Human Services shall transmit to the Speaker of the House of Representatives and the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, not later than December 1, 2006, and not later than December 1 of each year thereafter, a full and complete report regarding the status of the compliance with and observance of the International Health Regulations of the World Health Organization in each country that is a member of that Organization.
(b)ContentsEach report under subsection (a) shall include the following information:
(1)The extent to which each country complies with and enforces the requirements contained in the International Health Regulations.
(2)The extent to which each country uses effective epidemiological principles to detect, reduce, or eliminate the sources from which infection spreads, to improve sanitation in and around ports and airports, to prevent the dissemination of vectors, and, in general, to encourage epidemiological activities on the national level so that there is little risk of outside infection establishing itself in that country.
(3)The steps that the Secretary has taken to alter United States programs or policies with respect to any country because of unsatisfactory compliance with the International Health Regulations.
(4)For each country in which the report indicates that the country’s health administration has failed to notify the World Health Organization within 24 hours of its being informed that the first case of a disease subject to the International Health Regulations, that is neither an imported case nor a transferred case, has occurred in its territory, or, within the subsequent 24 hours, has failed to notify the infected area, the extent to which the United States has taken or will take action to encourage such notifications.
(5)The extent to which each country communicates frequent and detailed information to the World Health Organization about the presence of plague, cholera, yellow fever, avian influenza, Severe Acute Respiratory Syndrome (SARS), and any other disease determined by the Secretary that is present in its country. The report shall describe whether each country communicates to the World Health Organization the number of cases and deaths at least once each week, and the precautions taken to prevent the spread of the disease, in particular the measures which are being applied to prevent the spread of the disease to other territories by vessels, aircraft, trains, road vehicles, other means of transport, and containers leaving the infected area.
(6)What steps the government of each country has taken to ensure that ports and airports in its territory have at their disposal an organization and equipment adequate for the application of the measures provided for in the International Health Regulations.
(7)What steps the government of each country has taken to make available, at as many of the ports and airports in a territory as practicable, an organized medical and health service with adequate staff, equipment, and premises, in particular facilities for the prompt isolation and care of infected persons, for disinfection, disinsecting, and deratting, for bacteriological investigation, for the collection and examination of rodents for plague infection, for collection of water and food samples and their dispatch to a laboratory for examination, and for other appropriate measures provided for by the International Health Regulations. 
 
